DETAILED ACTION
This is the first Office action on the merits of Application No. 16/676,729. Claims 1-6 are pending.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/7/2019 and 3/2/2021 has been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: motion converting mechanism in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Braren (German Document DE19645825) (cited on the IDS dated 3/2/2021).
Regarding claim 1, Braren discloses a speed reduction device (Figs. 1-2, planetary gear 10) including (i) a first internally meshing planetary gear mechanism (Fig. 2, first cycloid toothing 16) constituted by a first internally toothed gear and a first externally toothed gear that is meshing internally with the first internally toothed gear (Fig. 3) and (ii) a second internally meshing planetary gear mechanism (Fig. 2, second cycloid toothing 17) constituted by a second internally toothed gear and a second externally toothed gear that is meshing internally with the second internally toothed gear (Fig. 2), comprising: housing (Fig. 2, 3a is fixed and integral to housing when one-way clutch 3 is engaged); an input shaft (Fig. 2, shaft 11) including an eccentric shaft portion (Fig. 2, eccentric 12) located intermediate in an axial direction and a first shaft portion and a second shaft portion respectively located on opposite sides of the eccentric shaft portion in the axial direction (shown in Fig. 2), the input shaft being rotatably supported by the housing at the first shaft portion through a first bearing (Fig. 1, roller bearing 13a); a planetary gear member (Fig. 1, double cycloid disk 14) which is rotatably supported by the eccentric shaft portion of the input shaft through a second bearing (Fig. 1, roller bearing 13) and on which one of the first internally toothed gear and the first externally toothed gear and one of the second internally toothed gear and the second externally toothed gear are provided so as to be arranged in the axial direction (Fig. 2, both are external gears supported by 13. Noting this arrangement corresponds to configuration (b) outlined in the applicant’s specification paragraph [0046]); and an output shaft (Fig. 2, shaft 2a) which is rotatably supported by the second shaft portion of the input shaft through a third bearing (Fig. 2, bearing 13b) and on which the other of the second internally toothed gear (Fig. 2) and the second externally toothed gear is provided, wherein the other of the first internally toothed gear (Fig. 2) and the first externally toothed gear is provided on the housing, wherein, where a position at which the input shaft is supported through the first bearing, a position at which the planetary gear member is supported through the second bearing, and a position at which the output shaft is supported through the third bearing are respectively defined as a first support position, a second support position, and a third support position, a distance in the axial direction between the first support position and the second support position is equal to a distance in the axial direction between the second support position and the third support position; and wherein a distance in the axial direction between the second support position and a position at which the first internally toothed gear and the first externally toothed gear are in mesh with each other is equal to a distance in the axial direction between the second support position and a position at which the second internally toothed gear and the second externally toothed gear are in mesh with each other (see Fig. A below, annotated with distances corresponding to the nomenclature of the applicant’s disclosure (e.g. Di, Do, Hi, Ho) and also the above claim limitations).  



    PNG
    media_image1.png
    530
    696
    media_image1.png
    Greyscale

Fig. 1: Annotated Fig. 2 of Braren (German Document DE19645825)
Braren does not explicitly state the distances of the support position for the bearings or the mesh positions are equal, however the drawing does appear to illustrate these distances as being equal.
It would have been prima facie obvious matter of design choice to one of ordinary skill in the art before the effective filing date to modify Braren to have equal first and third support position distances and mesh distances relative to the second support position, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. (MPEP 2144.04(IV)(A) and In re Rose, 105 USPQ 237 (CCPA 1955)).

Regarding claim 2, Braren discloses the speed reduction device according to claim 1, wherein each of the first internally toothed gear and the second internally toothed gear has a circular arc tooth profile (Fig 3, shows the circular tooth profile supports the rollers 18 and 20), and each of the first externally toothed gear and the second externally toothed gear has an epitrochoid parallel curve tooth profile (Fig. 3, shows an epitrochoid shape).  

Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the prior art does not disclose or render obvious the speed reduction device wherein the first shaft portion of the input shaft is supported by the housing also through a fourth bearing at a fourth support position located opposite to the second shaft position with respect to the first support position in the axial direction, in combination with the other elements required by claim 1.
Regarding claim 4, the prior art does not disclose or render obvious the speed reduction device wherein the first internally toothed gear is fixedly supported by the housing, and the first externally toothed gear is formed at a radially outer portion of the 
Regarding claim 5, the prior art does not disclose or render obvious a brake actuator including the speed reduction device comprising: an electric motor configured to rotate the input shaft; a piston configured to push a friction member onto a rotary body that rotates with a wheel: and a motion converting mechanism configured to convert a rotating motion of the output shaft into an advancing and retracting movement of the piston, in combination with the other elements required by claim 1. The ‘motion converting mechanism’ is interpreted under 35 U.S.C. 112(f) as threaded shaft that converts rotation to advancing/retracting movement (paragraph [0030]) or equivalent structure. 
The closest prior art, Braren (German Document DE19645825), discloses the electric motor (Fig. 2, 1) and brake (Fig. 4, 2), but discloses a cam mechanism that only rotates instead of a piston that advances and retracts.  
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Lew (US Patent 4762025) discloses a speed reduction device where the second bearing (Fig. 1, bearing supporting meshing means 14 and meshing means 17) is 
	Suzuki (US Patent Publication 20090101424) discloses a speed reduction device with eccentric shaft portion that compares the distances of the support positions of the bearings (e.g. Fig. 5).
	Arakawa (US Patent Publication 20050255955) discloses a speed reduction device with eccentric shaft portion, but the mesh distances are asymmetric and not equal distance (e.g. Fig. 7 and 14).
	Uehara (US Patent Publication 20190056012) discloses a speed reduction device with eccentric shaft portion that compares the distances of the support positions of the bearings.
	Sodou (US Patent Publication 20080083383) discloses a speed reduction device with eccentric shaft portion, but the mesh distances are asymmetric and not equal distance (e.g. Fig. 4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI WU whose telephone number is (469)295-9111.  The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.W. /Examiner, Art Unit 3655                                                                                                                                                                                                        

/DAVID R MORRIS/Primary Examiner, Art Unit 3659